HENRIOD, Justice:
Appeal from a denial of a petition for writ of habeas corpus in a case where Gill pleaded guilty in April, 1967 to one robbery charge, whereupon two other robbery charges were dismissed. Affirmed.
Four and a half years after Gill pleaded guilty, he seeks a release, urging the rather common complaint that his counsel were incompetent, and he did not enter the plea voluntarily. Neither urgence finds substance in the record. This case simply represents a case where the accused says one thing and his counsel, — two of them, one of which withdrew on account of conflict of interest, — said the opposite. Both counsel were and are reputable members of the Bar of this state, and the lower court obviously gave more credence to their sworn testimony, and not unreasonably so, we think.
Under familiar rules of appellate review, we affirm the trial court.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.